Citation Nr: 0607861	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-28 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity as being secondary to the service 
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from September 1964 to October 
1968.

This appeal arises from a June 2003 rating decision of the 
Lincoln, Nebraska Regional Office (RO).  This claim was 
remanded from the Board to the RO in March 2005 for 
additional development of the evidence.  The requested 
development has been accomplished and the veteran's appeal is 
now ready for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service connected diabetes has not caused 
or made chronically worse peripheral neuropathy of the left 
upper extremity.  


CONCLUSION OF LAW

The veteran's peripheral neuropathy of the left upper 
extremity is not proximately due to or the result of the 
service connected diabetes mellitus.  38 C.F.R. § 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records to include the October 1968 
separation physical examination report are silent regarding 
the presence of complaints, findings or diagnoses of 
peripheral neuropathy of the left upper extremity.

A January 2002 VA outpatient note includes an assessment of 
numbness of the fourth and fifth fingers of the left hand due 
to possible ulnar nerve entrapment.  

In March 2002, a nerve conduction study showed left median 
nerve neuropathy.  

On VA examination in June 2002, a history of the veteran 
noticing decreased strength of the left fourth and fifth 
fingers with pain starting in December 2001 was reported.  
The diagnoses included symptoms compatible with an ulnar 
neuritis.  An EMG was recommended.  

A VA nerve conduction study in November 2002 was abnormal 
relative to the left upper extremity.

An April 2003 VA addendum opinion indicated that peripheral 
neuropathy of the left upper extremity was not secondary to 
diabetes mellitus.  

On VA examination in September 2004, the diagnoses included 
very mild median and ulnar neuropathy of the left upper 
extremity.  It was opined that peripheral neuropathy of the 
left upper extremity was not secondary to diabetes mellitus.  
It was noted that this type of neuropathy was very common in 
adults and according to Harrison's Principles of Internal 
Medicine, it was usually caused by direct trauma, 
compression, or nerve entrapment.  Diabetes was not listed as 
a common cause of this type of peripheral neuropathy and no 
upper extremity diabetic neuropathy had been identified.

An addendum in June 2005 indicates that the examiner had 
reviewed the veteran's VA treatment records relating to 
peripheral neuropathy of the left upper extremity and 
concluded that this disability had improved from 2002 to 
2004.  It was opined that the veteran's service connected 
diabetes mellitus had neither caused nor aggravated the left 
upper extremity peripheral neuropathy.  The reasons for this 
opinion were that mononeuropathies were more commonly due to 
repetitive use situations or local compression, that the 
veteran did a lot of driving which could be a major factor in 
the development of peripheral neuropathy, that the left upper 
extremity peripheral neuropathy had improved which was not 
consistent with a diabetic neuropathy for which symptoms 
would be expected to persist or possibly worsen, the veteran 
did not have the more typical diabetic peripheral 
polyneuropathy (versus the less common mononeuropathy), and 
that another VA physician in consultation also opined that 
diabetes could not be assumed to be the major cause of median 
and ulnar neuropathy as it is more frequently due to local 
nerve compression. 

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) allow for a grant of service connection 
where the evidence shows that a chronic disability or 
disorder has been caused by an already service-connected 
disability.  38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
8 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.).

It is neither contended nor does the evidence show that 
peripheral neuropathy of the left upper extremity was 
manifest until many years after service.  The medical record 
clearly shows that the veteran was first treated in January 
2002 for left upper extremity peripheral neuropathy.  At this 
time, he reported the onset of symptoms in December 2001.  
These facts are uncontested.

It is the veteran's contention that he currently suffers from 
peripheral neuropathy of the left upper extremity that was 
caused or aggravated by the service-connected diabetes 
mellitus.  The main evidence in support of the putative 
connection between the veteran's service-connected diabetes 
mellitus and peripheral neuropathy is found in the veteran's 
lay statements.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2005).  
Nevertheless, where, as here, the analysis must rely on 
medical evidence, lay testimony may not be relied upon 
because medical testimony, by its very nature, requires 
specialized education, training, and experience.  Thus, while 
the veteran is competent to describe the symptoms he 
experiences regarding his peripheral neuropathy, as a 
layperson, his statements as to the medical diagnosis or 
causation of any medical disability do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

In response to the veteran's contentions in this case, the 
appeal was remanded from the Board to the RO to obtain a 
medical nexus opinion.  In a September 2004 report of 
examination and a June 2005 addendum, the physician 
accurately recounted the pertinent medical history as well as 
the veteran's contentions.  

The physician commented on the fact that the veteran's 
peripheral neuropathy had improved from 2002 to 2004 which 
was inconsistent with the usual course of diabetic neuropathy 
that stays the same or worsens.  It was noted that diabetic 
neuropathy more commonly manifested as polyneuropathy.  It 
was further noted that the veteran suffers from 
mononeuropathy which typically is the result of trauma or 
compression.  The record in this case, as noted by the 
physician, shows that the veteran does a lot of driving which 
could be the cause of the left upper extremity peripheral 
neuropathy.  Other salient factors underscoring this opinion 
were citation to relevant medical text and additional 
consultation with another VA physician.   

Accordingly, it was opined that peripheral neuropathy of the 
left upper extremity was not caused or aggravated by the 
service connected diabetes mellitus.  In short, the VA 
physician opined that the veteran's left upper extremity 
peripheral neuropathy was not related in any way to the 
veteran's service connected diabetes mellitus.  This opinion 
is clear and unequivocal and was solidly based on an accurate 
review of the veteran's medical history and relevant medical 
literature.  It addresses both bases of the veteran's claim; 
that is, secondary service connection and aggravation.  
Moreover, there is no medical evidence or medical opinion to 
the contrary. 

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for peripheral 
neuropathy of the left upper extremity as being secondary to 
or aggravated by the service-connected diabetes mellitus.  
Accordingly, the veteran's claim of service connection for 
peripheral neuropathy of the left upper extremity must be 
denied.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in May 2002 prior to the initial unfavorable AOJ 
decision in June 2003. 

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in May 2002 and August 2004 as well as 
a statement of the case in October 2003 and supplemental 
statements of the case in October 2004 and July 2005, which 
notified the appellant of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  This notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. 

Here, the veteran was given notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability(ies) on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA treatment records 
have been obtained.  The veteran has not requested a personal 
hearing in support of his claim.  Accordingly, the Board 
finds that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with a VA examination in September 2004 and the report of 
examination includes nexus opinions in September 2004 and 
June 2005.  The Board finds that the evidence currently of 
record is adequate to fully and fairly evaluate the veteran's 
appeal under 38 C.F.R. § 3.159 without affording the veteran 
another VA examination or another VA medical opinion.   

The Board finds that every effort has been made to seek out 
evidence helpful to the 


veteran.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity as being secondary to the service 
connected diabetes mellitus is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


